Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 03/12/2021.  As directed by the amendment: claims 1-4, 6, 9-18 and 20 are presently pending in this application.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Current claim 1 is replaced by the following claim:
A femoral prosthesis, comprising a condyle surface for contacting a tibial joint surface; the condyle surface having a first surface section for contacting the tibial joint surface over a first range of flexion angles, and a second surface section for contacting the tibial joint surface over a second range of flexion angles; the first range of flexion angles is from a first flexion angle to a second flexion angle; the second range of flexion angles is from the second flexion angle to a third flexion angle; wherein the first flexion angle is in a range of -20° to 0°, the second flexion angle is in a range of 45° to 75°, the third flexion angle is in a range of 50° to 90°, and the third flexion angle is greater than the second flexion angle; a first radius of curvature of the first surface section in a sagittal plane having a constant length, and a radius of curvature of the second surface section in sagittal plane decreasing length from a front end to a rear end of the second surface section; wherein the second surface section comprises a plurality of curved ; wherein a difference between radii of curvature of any two adjacent curved surfaces of the second surface section in the sagittal plane is not greater than 1 mm.
 Current claim 6 is now canceled. 
Current claim 14 is replaced by the following claim:
A knee prosthesis, comprising a femoral prosthesis which comprises: a condyle surface for contacting a tibial joint surface; the condyle surface having a first surface section for contacting the tibial joint surface over a first range of flexion angles, and a second surface section for contacting the tibial joint surface over a second range of flexion angles; the first range of flexion angles is from a first flexion angle to a second flexion angle; the second range of flexion angles is from the second flexion angle to a third flexion angle; wherein the first flexion angle is in a range of -20° to 0°, the second flexion angle is in a range of 45° to 75°, the third flexion angle is in a range of 50° to 90° and the third flexion LZ2001155CN01-US 3 angle is greater than the second flexion angle; a first radius of curvature of the first surface section in the sagittal plane having a constant length, and a radius of curvature of the second surface section in sagittal plane having a decreasing length from a front end to a rear end of the second surface section wherein the second surface section comprises a plurality of curved surfaces in which the radius of curvature in the sagittal plane decreases sequentially from the front end to ; wherein a difference between radii of curvature of any two adjacent curved surfaces of the second surface section in the sagittal plane is not greater than 1 mm.
Current claim 20 is now canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trent Moyer on 04/21/2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YASHITA SHARMA/
Primary Examiner, Art Unit 3774